                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON ELLIOTT,                                  Case No. 19-cv-06005-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     J. CABALLERO, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis. Plaintiff filed an original

                                  15   complaint (Docket No. 1) and then an amended complaint (Docket No. 8). The court has

                                  16   reviewed the amended complaint.

                                  17                                           DISCUSSION

                                  18          STANDARD OF REVIEW
                                  19          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  20   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  21   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  23   may be granted, or seek monetary relief from a defendant who is immune from such

                                  24   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  25   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  27   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  28   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim
                                   1   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                   2   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   4   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   5   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   6   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   7   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   8   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   9   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                  10   conclusions can provide the framework of a complaint, they must be supported by factual

                                  11   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  12   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
Northern District of California
 United States District Court




                                  13   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  14          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  15   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  16   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  17   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  18          LEGAL CLAIMS
                                  19          Plaintiff alleges that he was improperly found guilty of several false disciplinary

                                  20   violations in retaliation for his protected conduct.

                                  21          The Due Process Clause of the Fourteenth Amendment of the U.S. Constitution

                                  22   protects individuals against governmental deprivations of life, liberty or property without

                                  23   due process of law. Interests that are procedurally protected by the Due Process Clause

                                  24   may arise from two sources: the Due Process Clause itself and laws of the states. See

                                  25   Meachum v. Fano, 427 U.S. 215, 224-27 (1976). In the prison context, these interests

                                  26   are generally ones pertaining to liberty. Changes in conditions so severe as to affect the

                                  27   sentence imposed in an unexpected manner implicate the Due Process Clause itself,

                                  28   whether or not they are authorized by state law. See Sandin v. Conner, 515 U.S. 472,
                                                                                        2
                                   1   484 (1995) (citing Vitek v. Jones, 445 U.S. 480, 493 (1980) (transfer to mental hospital),

                                   2   and Washington v. Harper, 494 U.S. 210, 221-22 (1990) (involuntary administration of

                                   3   psychotropic drugs)). Deprivations that are less severe or more closely related to the

                                   4   expected terms of confinement may also amount to deprivations of a protected liberty

                                   5   interest, provided that the liberty in question is one of “real substance.” See Sandin, 515

                                   6   U.S. at 477-87. An interest of “real substance” will generally be limited to freedom from

                                   7   restraint that imposes an “atypical and significant hardship on the inmate in relation to the

                                   8   ordinary incidents of prison life” or “will inevitably affect the duration of [a] sentence.” Id.

                                   9   at 484, 487. The placement of an inmate in a highly restrictive housing setting may

                                  10   amount to a deprivation of a liberty interest of “real substance” within the meaning of

                                  11   Sandin. See Wilkinson v. Austin, 545 U.S. 209, 224 (2005).

                                  12          When there is a deprivation of a liberty interest of real substance, the procedural
Northern District of California
 United States District Court




                                  13   protections to which the prisoner is entitled depend on whether the deprivation results

                                  14   from a disciplinary decision or an administrative decision. If it is a disciplinary decision,

                                  15   the procedural protections required are: written notice, time to prepare for the hearing, a

                                  16   written statement of decision, allowance of witnesses and documentary evidence when

                                  17   not unduly hazardous, and aid to the accused where the inmate is illiterate or the issues

                                  18   are complex. Wolff v. McDonnell, 418 U.S. 539, 564-67 (1974). The Due Process

                                  19   Clause requires only that prisoners be afforded those procedures mandated by Wolff and

                                  20   its progeny; it does not require that prisons comply with their own, more generous

                                  21   procedures. See Walker v. Sumner, 14 F.3d 1415, 1419–20 (9th Cir. 1994), overruled on

                                  22   other grounds by Sandin v. Connor, 515 U.S. 472. A prisoner's right to due process is

                                  23   violated “only if he [is] not provided with process sufficient to meet the Wolff standard.”

                                  24   Id. at 1420.

                                  25          There also must be some reliable evidence to support the disciplinary decision,

                                  26   see Superintendent v. Hill, 472 U.S. 445, 454 (1985); Cato v. Rushen, 824 F.2d 703,

                                  27   704-05 (9th Cir. 1987). “Ascertaining whether [the some evidence] standard is satisfied

                                  28   does not require examination of the entire record, independent assessment of the
                                                                                       3
                                   1   credibility of witnesses, or weighing of the evidence. Instead, the relevant question is

                                   2   whether there is any evidence in the record that could support the conclusion reached” by

                                   3   the disciplinary hearing officer. Superintendent v. Hill, 472 U.S. at 455-56. This standard

                                   4   is considerably lower than that applicable in criminal trials. See id. at 456.

                                   5          “Within the prison context, a viable claim of First Amendment retaliation entails five

                                   6   basic elements: (1) An assertion that a state actor took some adverse action against an

                                   7   inmate (2) because of (3) that prisoner's protected conduct, and that such action

                                   8   (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action did not

                                   9   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

                                  10   567-68 (9th Cir. 2005) (footnote omitted). Accord Pratt v. Rowland, 65 F.3d 802, 806 (9th

                                  11   Cir. 1995) (prisoner suing prison officials under § 1983 for retaliation must allege that he

                                  12   was retaliated against for exercising his constitutional rights and that the retaliatory action
Northern District of California
 United States District Court




                                  13   did not advance legitimate penological goals, such as preserving institutional order and

                                  14   discipline). The prisoner must show that the type of activity he was engaged in was

                                  15   constitutionally protected, that the protected conduct was a substantial or motivating

                                  16   factor for the alleged retaliatory action, and that the retaliatory action advanced no

                                  17   legitimate penological interest. Hines v. Gomez, 108 F.3d 265, 267-68 (9th Cir. 1997)

                                  18   (inferring retaliatory motive from circumstantial evidence).

                                  19          Plaintiff alleges that defendant Caballero made false allegations and fabricated

                                  20   evidence that resulted in disciplinary proceedings. He states that Caballero engaged in

                                  21   this conduct in retaliation for plaintiff refusing to be a snitch. Plaintiff alleges that

                                  22   defendant Ivey interviewed him for a disciplinary hearing and defendant Martinez was the

                                  23   hearing officer. The complaint is dismissed with leave to amend to provide more

                                  24   information.

                                  25          With respect to the retaliation claim, plaintiff must present more information that he

                                  26   was engaged in protected conduct. Plaintiff has cited no cases and the court has not

                                  27   found caselaw indicating that refusing to snitch is considered protected conduct for a

                                  28   retaliation claim. Plaintiff must also provide more information regarding the due process
                                                                                        4
                                   1   claim. He has not described the punishment for the disciplinary proceedings and if he

                                   2   lost good time credits. Plaintiff must provide more information to support his allegation

                                   3   that there was an atypical and significant hardship. Even assuming that the charges

                                   4   against plaintiff were false, he may not be entitled to relief. A prisoner has no

                                   5   constitutionally guaranteed immunity from being falsely or wrongly accused of conduct

                                   6   which may result in the deprivation of a protected liberty interest. Sprouse v. Babcock,

                                   7   870 F.2d 450, 452 (8th Cir. 1989). As long as a prisoner is afforded procedural due

                                   8   process in the disciplinary hearing, allegations of a fabricated charge fail to state a claim

                                   9   under § 1983. Hanrahan v. Lane, 747 F.2d 1137, 1140-41 (7th Cir. 1984). A false

                                  10   charge that results in discipline that does not amount to a deprivation of a protected

                                  11   liberty interest under Sandin, is not actionable under § 1983 if it does not implicate

                                  12   another constitutional right. See Smith v. Mensinger, 293 F.3d 641, 653-54 (3d Cir.
Northern District of California
 United States District Court




                                  13   2002); see, e.g., id. at 654 (even if the charges that led to disciplinary confinement were

                                  14   false, no claim was stated because the disciplinary confinement imposed was too short to

                                  15   amount to an atypical and significant hardship under Sandin).

                                  16          With respect to defendants Ivey and Martinez, plaintiff has not presented sufficient

                                  17   allegations that these defendants were responsible for any constitutional deprivation.

                                  18   Simply because they were involved in a disciplinary hearing is insufficient to state a

                                  19   claim. He should provide more information regarding their involvement.

                                  20                                          CONCLUSION

                                  21          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  22   standards set forth above. The second amended complaint must be filed no later than

                                  23   December 18, 2019, and must include the caption and civil case number used in this

                                  24   order and the words SECOND AMENDED COMPLAINT on the first page. Because an

                                  25   amended complaint completely replaces the original complaint, plaintiff must include in it
                                       all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  26
                                       Cir. 1992). He may not incorporate material from the original complaint by reference.
                                  27
                                       Failure to file an amended complaint may result in dismissal of this case.
                                  28
                                                                                     5
                                   1          2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the

                                   2   court informed of any change of address by filing a separate paper with the clerk headed

                                   3   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   4   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   5   pursuant to Federal Rule of Civil Procedure 41(b).

                                   6          IT IS SO ORDERED.

                                   7   Dated: November 18, 2019

                                   8

                                   9                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  10                                                             United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      6
